Robert L. Brown, Justice, concurring. I agree with the majority opinion but would go a step further. The pertinent words in Article 19, § 22 of the Arkansas Constitution are “such proposed amendments shall be . . . published ... for six months immediately preceding the next general election . ...” A common sense reading of “for six months,” giving the words their ordinary and commonly accepted meaning, compels full publication of the amendment more than one time. Common sense also dictates that these words do not require publication every day of the six month period. The most logical and reasonable interpretation of the phrase is that the publication must take place once a month for six consecutive months. We said as much, albeit by dictum, in a previous case, as the majority correctly points out. See Becker v. Riviere, 277 Ark. 252, 641 S.W.2d 2 (1982). In Becker, we referred to informing the voters pursuant to Article 19, § 22 by “six separate monthly insertions in one newspaper in each county prior to the election.” Id. at 255, 641 S.W.2d at 4. Any other interpretation of these words cannot withstand scrutiny.